


EXHIBIT 10.9

 

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
August 8, 2006, by and between RIMAGE CORPORATION, a Minnesota corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of March 29, 2004, as amended from time to time (“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1.            Section 1.1 is hereby amended by deleting “July 1, 2006” as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “July 1, 2008,” with such change to be effective upon
the execution and delivery to Bank of a promissory note dated as of August 8,
2006 (which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.

2.            Section 4.9. (a) is hereby deleted in its entirety, and the
following substituted therefor:

“(a) Tangible Net Worth not less than $50,000,000.00, as of June 30, 2006 and
each fiscal year end thereafter, Tangible Net Worth covenant level will increase
by 85% of net income with no credit given for losses, with “Tangible Net Worth”
defined as the aggregate of total stockholders’ equity plus subordinated debt
less any intangible assets.”

3.            Section 4.9. (b) is hereby deleted in its entirety, and the
following substituted therefor:

“(b)        EBITDA not less than $10,000,000.00 as of each fiscal year end, with
“EBITDA” defined as net profit before tax plus interest expense (net of
capitalized interest expense), depreciation expense and amortization expense.”

 

1


--------------------------------------------------------------------------------


 

4.

The following is hereby added to the Credit Agreement as Section 4.9(c):

“(c)        Quick Ratio not less than 1.50 to 1.0 at any time, with “Quick
Ratio” defined as the aggregate of unrestricted cash, unrestricted marketable
securities and receivables convertible into cash divided by total current
liabilities. For purposes of calculating this ratio, any usage under the line of
credit will be deemed to be a current liability.”

 

5.

Section 4.11 is hereby deleted in its entirety, without substitution.

6.            Except as specifically provided herein, all terms and conditions
of the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

7.            Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

RIMAGE CORPORATION

 

WELLS FARGO BANK,
  NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Bernard P. Aldrich

 

By:

/s/ Cynthia Goplen

 

Bernard P. Aldrich, President and
Chief Executive Officer

 

 

Cynthia Goplen, Vice President

 

 

 

 

 

By:

/s/ Robert M. Wolf

 

 

 

 

Robert M. Wolf, Secretary and Chief
Financial Officer

 

 

 

 

 



2


--------------------------------------------------------------------------------